Exhibit 10.2
 
 
Delaware PAGE 1
 
The First State
 
I, JEFFREY W. BULLOCK, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
DESIGNATION OF "URIGEN PHARMACEUTICALS, INC.", FILED IN THIS OFFICE ON THE
TWENTY—FIRST DAY OF APRIL, A.D. 2010, AT 12:21 O'CLOCK P.M.
A FILED COPY OF THIS CERTIFICATE HAS BEEN FORWARDED TO THE NEW CASTLE COUNTY
RECORDER OF DEEDS.
 
 
 
 
 
 
 
 
Graphic [graph.jpg]
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 


 

          State of Delaware           Secretary of State          
Division of- Corporations
Delivered 12:20 FM 04/21/2010
FILED 12:21 PM 04/21/2010
SRV 100405943 - 2784403 FILE

 


CERTIFICATE OF DESIGNATION OF THE RELATIVE RIGHTS AND PREFERENCES
OF THE
SERIES C CONVERTIBLE PREFERRED STOCK
OF
URIGEN PHARMACEUTICALS, INC.


The undersigned, the Chief Executive Officer of Urigen Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), in accordance with the provisions of the
Delaware General Corporation Law, does hereby certify that, pursuant to the
authority conferred upon the Board of Directors by the Certificate of
Incorporation of the Company, as amended, the following resolution creating a
series of Series C Convertible Preferred Stock, was duly adopted on April 16,
2010:


RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Company by provisions of the Certificate of
Incorporation of the Company (the “Certificate of Incorporation”), there hereby
is created out of the shares of Preferred Stock, par value $.001 per share, of
the Company authorized in Article IV of the Certificate of Incorporation (the
“Preferred Stock”), a series of Preferred Stock of the Company, to be named
“Series C Convertible Preferred Stock,” consisting of five hundred and fifty two
thousand, nine hundred and forty one (552,941) shares, which series shall have
the following designations, powers, preferences and relative and other special
rights and the following qualifications, limitations and restrictions:




1. ­Designation and Rank.


(a) Designation.  The designation of such series of the Preferred Stock shall be
the Series C Convertible Preferred Stock, par value $.001 per share (the “Series
C Preferred Stock”).  The maximum number of shares of Series C Preferred Stock
shall be five hundred and fifty two thousand, nine hundred and forty one
(552,941) Shares.


(b) Rank.  The Series C Preferred Stock shall rank prior to the common stock,
par value $.001 per share (the “Common Stock”), and to all other classes and
series of equity securities of the Company which by its terms does not rank on a
parity with or senior to the Series C Preferred Stock (“Junior Stock”).  The
Series C Preferred Stock shall be subordinate to and rank junior to the Series B
Preferred Stock and to all indebtedness of the Company now or hereafter
outstanding.


2. Dividends.


 

 
2

--------------------------------------------------------------------------------

 
 
(a) Quarterly Dividends.  The holders of shares of the Series C Preferred Stock
shall be entitled to receive, out of funds legally available therefor, dividends
at an annual rate equal to 5% of the Liquidation Preference Amount, calculated
on the basis of a 360 day year, consisting of twelve 30-day months, and shall
accrue on a daily basis from the date of issuance thereof, whether or not
declared.  Accrued and unpaid dividends shall compound on a quarterly basis, and
shall be, except as set forth in Section 2(b) below, payable in cash.  The Board
of Directors may fix a record date for the determination of holders of shares of
Series C Preferred Stock entitled to receive payment of such dividends, which
record date shall not be more than sixty (60) days prior to the applicable
dividend payment date. The first such payment shall be due and payable on June
30, 2010, with subsequent payments due and payable on each of September 30,
December 31, March 31 and June 30 of each year.  All accrued and unpaid
dividends, if any, shall be mandatorily paid immediately prior to the earlier to
occur of (i) a liquidation, dissolution or winding up (or deemed liquidation,
dissolution or winding up under Section 4(b) hereof) of the Company (a
“Liquidation”), (ii) a Voluntary Conversion pursuant to Section 5 hereof or
(iii) a Mandatory Conversion pursuant to Section 5(c) hereof (the “Mandatory
Dividend Payment Date”).


(b) Payment of Dividends.  At the option of the Company in compliance with this
Section 2(b), the Company may pay dividends on the Series C Preferred Stock in
shares of Common Stock, with each share of Common Stock being valued for this
purpose at the Conversion Price in effect on the date of
payment.  Notwithstanding the above, no dividend shall be paid in Common Stock
(i) in connection with a Liquidation, (ii) if such payment would cause the
limitations on beneficial ownership set forth in Section 7 hereof to be exceeded
or (iii) unless the shares of Common Stock received upon such payment shall be
freely salable by the recipient pursuant to a then effective registration
statement which registers for resale all of the common stock into which the
outstanding shares of Series C Preferred Stock shall be convertible (the
“Registration Statement”).


(c) Junior Stock Dividends.  The Company shall not declare or pay any cash
dividends on, or make any other distributions with respect to or redeem,
purchase or otherwise acquire for consideration, any shares of Junior Stock
unless and until all accrued and unpaid dividends on the Series C Preferred
Stock have been paid in full.    In all events, Junior Stock dividends shall be
subject to the restrictions set forth in Section 3(a) below.


3. ­Voting Rights.


(a) ­Class Voting Rights.  The Series C Preferred Stock shall have the following
class voting rights (in addition to the voting rights set forth in Section 3(b)
hereof).  So long as any shares of the Series C Preferred Stock remain
outstanding, the Company shall not, and shall not permit any subsidiary to,
without the affirmative vote or consent of the holders of at least a majority of
the shares of the Series C Preferred Stock outstanding at the time, given in
person or by proxy, either in writing or at a meeting, in which the holders of
the Series C Preferred Stock vote separately as a class: (i) incur Indebtedness
or authorize, create, issue or increase the authorized or issued amount of any
class or series of stock, including but not limited to the issuance of any more
shares of previously authorized Preferred Stock, ranking prior to the Series C
Preferred Stock, with respect to the distribution of assets on liquidation,
dissolution or winding up; (ii) amend, alter or repeal the provisions of the
Series C Preferred Stock, whether by merger, consolidation or otherwise, so as
to adversely affect any right, preference, privilege or voting power of the
Series C Preferred Stock; (iii) repurchase, redeem or pay dividends on (whether
in cash, in kind, or otherwise), shares of the Company's Junior Stock; (iv)
amend the Certificate of Incorporation or By-Laws of the Company so as to affect
materially and adversely any right, preference, privilege or voting power of the
 

 
3

--------------------------------------------------------------------------------

 
 
Series C Preferred Stock; (v) effect any distribution with respect to Junior
Stock or parity stock; (vi) merge, consolidate or sell, transfer or otherwise
dispose of all or any material portion of the Company’s properties, assets or
rights, except in the ordinary course of its business and consistent with past
practices; or (vii) reclassify the Company's outstanding
securities.  “Indebtedness” means (a) all obligations for borrowed money, (b)
all obligations evidenced by bonds, debentures, notes, or other similar
instruments and all reimbursement or other obligations in respect of letters of
credit, bankers acceptance, current swap agreements, interest rate swaps, or
other financial products, (c) all capital lease obligations (to the extent the
same exceed $100,000 in any fiscal year), (d) all obligations for the deferred
purchase price of assets (to the extent the same exceed $100,000 in any fiscal
year), (e) all synthetic leases, and (f) any obligation guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted or sold with recourse) any of the foregoing obligations of any other
person; provided, however, Indebtedness shall not include (a) a working capital
line of credit, containing typical and customary terms and conditions, of up to
$1,000,000 issued by a bank, credit union, governmental agency or similar
unaffiliated corporate or institutional lender, (b) usual and customary trade
debt incurred in the ordinary course of business and (c) endorsements for
collection or deposit in the ordinary course of business.
 
(b) ­General Voting Rights.  Except with respect to transactions upon which the
Series C Preferred Stock shall be entitled to vote separately as a class
pursuant to Section 3(a) above and except as otherwise required by Delaware law,
the Series C Preferred Stock shall have no voting rights.  The Common Stock into
which the Series C Preferred Stock is convertible shall, upon issuance, have all
of the same voting rights as other issued and outstanding Common Stock of the
Company.


4. ­Liquidation Preference.


(a) In the event of the liquidation, dissolution or winding up of the affairs of
the Company, whether voluntary or involuntary, the holders of shares of the
Series C Preferred Stock then outstanding shall be entitled to receive, out of
the assets of the Company whether such assets are capital or surplus of any
nature, an amount equal to $1.00 per share (the “Liquidation Preference Amount”)
of the Series C Preferred Stock, on a pro rata and pari passu basis with any
parity stock, before any payment shall be made or any assets distributed to the
holders of the Common Stock or any other Junior Stock.  If the assets of the
Company are not sufficient to pay in full the Liquidation Preference Amount
payable to the holders of outstanding shares of the Series C Preferred Stock and
any series of preferred stock or any other class of stock on a parity as to
rights on liquidation, dissolution or winding up, with the Series C Preferred
Stock, then all of said assets will be distributed among the holders of the
Series C Preferred Stock, the Pari Passu Preferred Stock and the other classes
of stock on a parity with the Series C Preferred Stock, if any, ratably in
accordance with the respective amounts that would be payable on such shares if
all amounts payable thereon were paid in full.  The liquidation payment with
respect to each outstanding fractional share of Series C Preferred Stock shall
be equal to a ratably proportionate amount of the liquidation payment with
respect to each outstanding share of Series C Preferred Stock.  All payments for
which this Section 4(a) provides shall be in cash, property (valued at its fair
market value as determined by an independent appraiser reasonably acceptable to
the holders of a majority of the Series C Preferred Stock) or a combination
thereof; provided, however, that no cash shall be paid to holders of Junior
Stock unless each holder of the outstanding shares of Series C Preferred Stock
has been paid in cash the full Liquidation Preference Amount to which such
holder is entitled as provided herein.  After payment of the full Liquidation
Preference Amount to which each holder is entitled, such holders of shares of
Series C Preferred Stock will not be entitled to any further participation as
such in any distribution of the assets of the Company.

 
4

--------------------------------------------------------------------------------

 



(b) A consolidation or merger of the Company with or into any other corporation
or corporations, or a sale of all or substantially all of the assets of the
Company, or the effectuation by the Company of a transaction or series of
transactions in which more than 50% of the voting shares of the Company is
disposed of or conveyed, shall be, at the election of the holders of a majority
of the Series C Preferred Stock, deemed to be a liquidation, dissolution, or
winding up within the meaning of this Section 4.  In the event of the merger or
consolidation of the Company with or into another corporation that is not
treated as a liquidation pursuant to this Section 4(b), the Series C Preferred
Stock shall maintain its relative powers, designations and preferences provided
for herein and no merger shall result inconsistent therewith.


(c) Written notice of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Company, stating a payment date and the place
where the distributable amounts shall be payable, shall be given by mail,
postage prepaid, no less than forty-five (45) days prior to the payment date
stated therein, to the holders of record of the Series C Preferred Stock at
their respective addresses as the same shall appear on the books of the Company.


5. ­Conversion.  The holder of Series C Preferred Stock shall have the following
conversion rights (the “Conversion Rights”):


(a) ­Right to Convert.  At any time on or after the Issuance Date, the holder of
any such shares of Series C Preferred Stock may, at such holder's option,
subject to the limitations set forth in Section 7 herein, elect to convert (a
“Voluntary Conversion”) all or any portion of the shares of Series C Preferred
Stock held by such person into a number of fully paid and nonassessable shares
of Common Stock equal to the quotient of (i) the Liquidation Preference Amount
of the shares of Series C Preferred Stock being converted thereon divided by
(ii) the Conversion Price (as defined in Section 5(d) below) then in effect as
of the date of the delivery by such holder of its notice of election to convert.
The Company shall keep written records of the conversion of the shares of Series
C Preferred Stock converted by each holder.  A holder shall be required to
deliver the original certificates representing the shares of Series C Preferred
Stock upon complete conversion of the Series C Preferred Stock.

 
5

--------------------------------------------------------------------------------

 



(b) ­Mechanics of Voluntary Conversion.  The Voluntary Conversion of Series C
Preferred Stock shall be conducted in the following manner:


(i) ­Holder's Delivery Requirements.  To convert Series C Preferred Stock into
full shares of Common Stock on any date (the “Voluntary Conversion Date”), the
holder thereof shall (A) transmit by facsimile (or otherwise deliver), for
receipt on or prior to 5:00 p.m., New York time on such date, a copy of a fully
executed notice of conversion in the form attached hereto as Exhibit I (the
“Conversion Notice”), to the Company, and (B) with respect to the final
conversion of shares of Series C Preferred Stock held by any holder, such holder
shall surrender to a common carrier for delivery to the Company as soon as
practicable following such Conversion Date but in no event later than six (6)
business days after such date the original certificates representing the shares
of Series C Preferred Stock being converted (or an indemnification undertaking
with respect to such shares in the case of their loss, theft or destruction)
(the “Preferred Stock Certificates”).


(ii) ­Company's Response.  Upon receipt by the Company of a facsimile copy of a
Conversion Notice, the Company shall immediately send, via facsimile, a
confirmation of receipt of such Conversion Notice to such holder and the Company
or its designated transfer agent (the “Transfer Agent”), as applicable, shall,
within three (3) business days following the date of receipt by the Company of
the executed Conversion Notice, issue and deliver the number of shares of Common
Stock registered in the name of the holder or its designee to which the holder
shall be entitled as specified in the Conversion Notice.


(iii) ­Dispute Resolution.  In the case of a dispute as to the arithmetic
calculation of the number of shares of Common Stock to be issued upon
conversion, the Company shall promptly issue to the holder the number of shares
of Common Stock that is not disputed and shall submit the arithmetic
calculations to the holder via facsimile as soon as possible, but in no event
later than two (2) business days after receipt of such holder's Conversion
Notice.  If such holder and the Company are unable to agree upon the arithmetic
calculation of the number of shares of Common Stock to be issued upon such
conversion within one (1) business day of such disputed arithmetic calculation
being submitted to the holder, then the Company shall within one (1) business
day submit via facsimile the disputed arithmetic calculation of the number of
shares of Common Stock to be issued upon such conversion to the
Company’s independent, outside accountant.  The Company shall cause the
accountant to perform the calculations and notify the Company and the holder of
the results no later than seventy-two (72) hours from the time it receives the
disputed calculations.  Such accountant's calculation shall be binding upon all
parties absent manifest error.  The reasonable expenses of such accountant in
making such determination shall be paid by the Company, in the event the
holder's calculation was correct, or by the holder, in the event the Company's
calculation was correct, or equally by the Company and the holder in the event
that neither the Company's or the holder's calculation was correct.  The period
of time in which the Company is required to effect conversions or redemptions
under this Certificate of Designation shall be tolled with respect to the
subject conversion or redemption pending resolution of any dispute by the
Company made in good faith and in accordance with this Section 5(b)(iii).

 
6

--------------------------------------------------------------------------------

 



(iv) ­Record Holder.  The person or persons entitled to receive the shares of
Common Stock issuable upon a conversion of the Series C Preferred Stock shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.


(v) ­Company's Failure to Timely Convert.  If within five (5) business days of
the Company's receipt of the Conversion Notice (the “Share Delivery Period”) the
Company shall fail to issue and deliver to a holder the number of shares of
Common Stock to which such holder is entitled upon such holder's conversion of
the Series C Preferred Stock (a “Conversion Failure”), in addition to all other
available remedies which such holder may pursue hereunder, the Company shall pay
additional damages to such holder on each business day after such third (3rd)
business day that such conversion is not timely effected in an amount equal 0.5%
of the product of (A) the sum of the number of shares of Common Stock not issued
to the holder on a timely basis pursuant to Section 5(b)(ii) and to which such
holder is entitled and (B) the Closing Bid Price (as defined in Section 5(d)(ii)
hereof) of the Common Stock on the last possible date which the Company could
have issued such Common Stock to such holder without violating Section
5(b)(ii).  If the Company fails to pay the additional damages set forth in this
Section 5(b)(v) within five (5) business days of the date incurred, then such
payment shall bear interest at the rate of 2% per month (pro rated for partial
months) until such payments are made.



(c) Mandatory Conversion.


(i) Subject to the provisions set forth below, the shares of Series C Preferred
Stock outstanding on the Mandatory Conversion Date shall, depending on the
Closing Bid Price on such Mandatory Conversion Date, automatically and without
any action on the part of the holder thereof, convert into a number of fully
paid and nonassessable shares of Common Stock equal to the quotient of (i) the
Liquidation Preference Amount of the shares of Series C Preferred Stock
outstanding on the Mandatory Conversion Date divided by (ii) the Conversion
Price in effect on the Mandatory Conversion Date (a “Mandatory Conversion”).  If
the Closing Bid Price of the Common Stock on the Mandatory Conversion Date is
equal to or greater than $1.50 (as appropriately adjusted for splits and
combinations occurring after the Issue Date), all of the shares of Series C
Preferred Stock outstanding shall automatically convert into shares of Common
Stock in accordance with this Section 5(c)(i). As used herein, a “Mandatory
Conversion Date” shall be the date which is at least one (1) day after the
effectiveness date of the Registration Statement, provided, that the Closing Bid
Price of the Common Stock must have exceeded $1.50 for a period of twenty (20)
consecutive trading days immediately preceding such date; provided, further,
that the Registration Statement is effective with respect to all shares of
Common Stock issuable upon such mandatory conversion or the shares of Common
Stock into which the Series C Preferred Stock can be converted may be offered
for sale to the public pursuant to Rule 144(b) (“Rule 144(b)”) under the
Securities Act of 1933, as amended without volume or other
limitation.  Notwithstanding the foregoing, no mandatory conversion shall be
effected if, on the Mandatory Conversion Date the conversion of such shares of
Preferred Stock would violate Section 7.  In no event shall any shares of Series
C Preferred Stock be converted pursuant to this Section 5(c) unless the Common
Stock issuable upon such conversion has been registered under the Securities Act
of 1933, as amended, and may be resold pursuant to the Registration Statement or
such shares of Common Stock may be resold pursuant to Rule 144(b) without volume
or other limitation.  The Mandatory Conversion Date and the Voluntary Conversion
Date collectively are referred to in this Certificate of Designation as the
“Conversion Date.”

 
7

--------------------------------------------------------------------------------

 



(ii) On the Mandatory Conversion Date, the outstanding shares of Series C
Preferred Stock shall be converted automatically without any further action by
the holders of such shares and whether or not the Preferred Stock Certificates
are surrendered to the Company or its transfer agent; provided, however, that
the Company shall not be obligated to issue the shares of Common Stock issuable
upon conversion of any shares of Series C Preferred Stock unless the Preferred
Stock Certificates evidencing such shares of Series C Preferred Stock are either
delivered to the Company or the holder notifies the Company that such Preferred
Stock Certificates have been lost, stolen, or destroyed, and executes an
agreement satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection therewith.  Upon the occurrence of the automatic
conversion of the Series C Preferred Stock pursuant to this Section 5, the
holders of the Series C Preferred Stock shall surrender the Preferred Stock
Certificates representing the Series C Preferred Stock for which the Mandatory
Conversion Date has occurred to the Company and the Company shall deliver the
shares of Common Stock issuable upon such conversion (in the same manner set
forth in Section 5(b)(ii)) to the holder within five (5) business days of the
holder's delivery of the applicable Preferred Stock Certificates.


(d) ­Conversion Price.


(i) The term “Conversion Price” shall mean $0.10 per share, subject to
adjustment under Section 5(e) hereof.  Notwithstanding any adjustment hereunder,
at no time shall the Conversion Price be greater than $0.10 per share other than
pursuant to the second sentence of Section 5(e)(i) in connection with a reverse
stock split effected by the Company.
 

 
 
8

--------------------------------------------------------------------------------

 

The term “Closing Bid Price” shall mean, for any security as of any date, the
last closing bid price of such security on the OTC Bulletin Board or other
applicable principal trading market for such security as reported by Bloomberg,
or, if no closing bid price is reported for such security by Bloomberg, the last
closing trade price of such security as reported by Bloomberg, or, if no last
closing trade price is reported for such security by Bloomberg, the average of
the bid prices of any market makers for such security as reported in the “pink
sheets” by the National Quotation Bureau, Inc.  If the Closing Bid Price cannot
be calculated for such security on such date on any of the foregoing bases, the
Closing Bid Price of such security on such date shall be the fair market value
as mutually determined by the Company and the holders of a majority of the
outstanding shares of Series C Preferred Stock.


(e) ­Adjustments of Conversion Price.


(i) ­Adjustments for Stock Splits and Combinations.  If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the Conversion Price shall be proportionately
decreased.  If the Company shall at any time or from time to time after the
Issuance Date, combine the outstanding shares of Common Stock, the Conversion
Price shall be proportionately increased.  Any adjustments under this Section
5(e)(i) shall be effective at the close of business on the date the stock split
or combination occurs.


(ii) ­Adjustments for Certain Dividends and Distributions.  If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the Conversion Price shall be decreased as of the time of such
issuance or, in the event such record date shall have been fixed, as of the
close of business on such record date, by multiplying, as applicable, the
Conversion Price then in effect by a fraction:


(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and


(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.


(iii) ­Adjustment for Other Dividends and Distributions.  If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in securities of the Company other than
shares of Common Stock, then, and in each event, an appropriate revision to the
applicable Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the holders of Series
C Preferred Stock shall receive upon conversions thereof, in addition to the
number of shares of Common Stock receivable thereon, the number of securities of
the Company which they would have received had their Series C Preferred Stock
been converted into Common Stock immediately prior to such event (or the record
date for such event, if applicable) and had thereafter, during the period from
the date of such event to and including the Conversion Date, retained such
securities (together with any distributions payable thereon during such period),
giving application to all adjustments called for during such period under this
Section 5(e)(iii) with respect to the rights of the holders of the Series C
Preferred Stock.

 
9

--------------------------------------------------------------------------------

 



(iv) ­Adjustments for Reclassification, Exchange or Substitution.  If the Common
Stock issuable upon conversion of the Series C Preferred Stock at any time or
from time to time after the Issuance Date shall be changed to the same or
different number of shares of any class or classes of stock, whether by
reclassification, exchange, substitution or otherwise (other than by way of a
stock split or combination of shares or stock dividends provided for in Sections
5(e)(i), (ii) and (iii), or a reorganization, merger, consolidation, or sale of
assets provided for in Section 5(e)(v)), then, and in each event, an appropriate
revision to the Conversion Price shall be made and provisions shall be made (by
adjustments of the Conversion Price or otherwise) so that the holder of each
share of Series C Preferred Stock shall have the right thereafter to convert
such share of Series C Preferred Stock into the kind and amount of shares of
stock and other securities receivable upon reclassification, exchange,
substitution or other change, by holders of the number of shares of Common Stock
into which such share of Series C Preferred Stock might have been converted
immediately prior to such reclassification, exchange, substitution or other
change, all subject to further adjustment as provided herein.


(v) ­Adjustments for Reorganization, Merger, Consolidation or Sales of
Assets.  If at any time or from time to time after the Issuance Date there shall
be a capital reorganization of the Company (other than by way of a stock split
or combination of shares or stock dividends or distributions provided for in
Section 5(e)(i), (ii) and (iii), or a reclassification, exchange or substitution
of shares provided for in Section 5(e)(iv)), or a merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all of the Company's properties or assets to any other person that is not deemed
a liquidation pursuant to Section 4(b) (an “Organic Change”), then as a part of
such Organic Change an appropriate revision to the Conversion Price shall be
made and provision shall be made (by adjustments of the Conversion Price or
otherwise) so that the holder of each share of Series C Preferred Stock shall
have the right thereafter to convert such share of Series C Preferred Stock into
the kind and amount of shares of stock and other securities or property of the
Company or any successor corporation resulting from the Organic Change as the
holder would have received as a result of the Organic Change and if the holder
had converted its Series C Preferred Stock into the Company’s Common Stock prior
to the Organic Change.  In any such case, appropriate adjustment shall be made
in the application of the provisions of this Section 5(e)(v) with respect to the
rights of the holders of the Series C Preferred Stock after the Organic Change
to the end that the provisions of this Section 5(e)(v) (including any adjustment
in the Conversion Price then in effect and the number of shares of stock or
other securities deliverable upon conversion of the Series C Preferred Stock)
shall be applied after that event in as nearly an equivalent manner as may be
practicable.

 
10

--------------------------------------------------------------------------------

 

 
(vi) Adjustments for Issuance of Additional Shares of Common Stock.


(A)           In the event the Company, shall in the period commencing on the
date hereof through the first anniversary of the date hereof, issue or sell any
additional shares of Common Stock (otherwise than as provided in the foregoing
subsections (i) through (v) of this Section 5(e) or upon exercise or conversion
of Common Stock Equivalents (hereafter defined) granted or issued prior to the
Issuance Date at the conversion price applicable to such Common Stock
Equivalents in effect on the Issuance Date) (the “Additional Shares of Common
Stock”), at a price per share less than the Conversion Price, or without
consideration, the Conversion Price then in effect upon each such issuance shall
be adjusted to a price equal to the consideration per share paid for such
Additional Shares of Common Stock.


No adjustment of the number of shares of Common Stock shall be made under
paragraph (A) of Section 5(e)(vi) upon the issuance of any Additional Shares of
Common Stock which are issued pursuant to the exercise of any warrants or other
subscription or purchase rights or pursuant to the exercise of any conversion or
exchange rights in any Common Stock Equivalents (as defined below), if any such
adjustment shall previously have been made upon the issuance of such warrants or
other rights or upon the issuance of such Common Stock Equivalents (or upon the
issuance of any warrant or other rights therefor) pursuant to Section 5(e)(vii).


(vii) Issuance of Common Stock Equivalents.  If the Company, at any time after
the Issuance Date, shall issue any securities convertible into or exchangeable
for, directly or indirectly, Common Stock (“Convertible Securities”), other than
the Series C Preferred Stock or warrants issued to the holders of the Series C
Preferred Stock, or any rights or warrants or options to purchase any such
Common Stock or Convertible Securities, shall be issued or sold (collectively,
the “Common Stock Equivalents”) and the aggregate of the price per share for
which Additional Shares of Common Stock may be issuable thereafter pursuant to
such Common Stock Equivalent, plus the consideration received by the Company for
issuance of such Common Stock Equivalent, divided by the number of shares of
Common Stock issuable pursuant to such Common Stock Equivalent (the “Aggregate
Per Common Share Price”), shall be less than the Conversion Price, or if, after
any such issuance of Common Stock Equivalents, the price per share for which
Additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall make the Aggregate Per Common Share
Price be less than Conversion Price in effect at the time of such amendment,
then the Conversion Price then in effect shall upon each such issuance be
adjusted to a price equal to the Aggregate Per Common Share Price.   No
adjustment of the Conversion Price shall be made under this subsection (vii)
upon the issuance of any Convertible Security which is issued pursuant to the
exercise of any warrants or other subscription or purchase rights therefor, if
any adjustment shall previously have been made to the exercise price of such
warrants then in effect upon the issuance of such warrants or other rights
pursuant to this subsection (vii).

 
11

--------------------------------------------------------------------------------

 



(viii) ­Consideration for Stock.  In case any shares of Common Stock or
Convertible Securities other than the Series C Preferred Stock, or any rights or
warrants or options to purchase any such Common Stock or Convertible Securities,
shall be issued or sold in connection with any merger or consolidation in which
the Company is the surviving corporation (other than any consolidation or merger
in which the previously outstanding shares of Common Stock of the Company shall
be changed to or exchanged for the stock or other securities of another
corporation), the amount of consideration therefor shall be deemed to be the
fair value, as determined reasonably and in good faith by the Board of Directors
of the Company, of such portion of the assets and business of the nonsurviving
corporation as such Board may determine to be attributable to such shares of
Common Stock, Convertible Securities, rights or warrants or options, as the case
may be.


(ix) ­Record Date.  In case the Company shall take record of the holders of its
Common Stock or any other Preferred Stock for the purpose of entitling them to
subscribe for or purchase Common Stock or Convertible Securities, then the date
of the issue or sale of the shares of Common Stock shall be deemed to be such
record date.


(x) ­Certain Issues Excepted.  Anything herein to the contrary notwithstanding,
the Company shall not be required to make any adjustment of the Conversion Price
of shares of Common Stock issuable upon conversion of the Series C Preferred
Stock upon the issuance of (a) shares of Common Stock or options to employees,
officers or directors of the Company pursuant to any stock or option plan duly
adopted by a majority of the non-employee members of the Board of Directors of
the Company or a majority of the members of a committee of non-employee
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the Issue Date, provided that such securities have not
been amended since the Issue Date to increase the number of such securities or
to decrease the exercise, exchange or conversion price of any such securities,
(c) securities issued pursuant to acquisitions or strategic transactions
(including license agreements), provided any such issuance shall only be to a
Person which is, itself or through its subsidiaries, an operating company in a
business synergistic with the business of the Company and in which the Company
receives benefits in addition to the investment of funds, but shall not include
a transaction in which the Company is issuing securities primarily for the
purpose of raising capital or to an entity whose primary business is investing
in securities and (d) securities issued to the Holder pursuant to the Purchase
Agreement (or securities issued on conversion or exercise of such securities).



 
12

--------------------------------------------------------------------------------

 

No Impairment.  The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 5 and in
the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the holders of the Series C Preferred Stock
against impairment.  In the event a holder shall elect to convert any shares of
Series C Preferred Stock as provided herein, the Company cannot refuse
conversion based on any claim that such holder or any one associated or
affiliated with such holder has been engaged in any violation of law, unless, an
injunction from a court, on notice, restraining and/or enjoining conversion of
all or of said shares of Series C Preferred Stock shall have been issued and the
Company posts a surety bond for the benefit of such holder in an amount equal to
130% of the Liquidation Preference Amount of the Series C Preferred Stock such
holder has elected to convert, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such holder in the event it obtains judgment.
 
(f) ­ Certificates as to Adjustments.  Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of the Series C Preferred Stock pursuant to this
Section 5, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
such Series C Preferred Stock a certificate setting forth such adjustment and
readjustment, showing in detail the facts upon which such adjustment or
readjustment is based.  The Company shall, upon written request of the holder of
such affected Series C Preferred Stock, at any time, furnish or cause to be
furnished to such holder a like certificate setting forth such adjustments and
readjustments, the Conversion Price in effect at the time, and the number of
shares of Common Stock and the amount, if any, of other securities or property
which at the time would be received upon the conversion of a share of such
Series C Preferred Stock.  Notwithstanding the foregoing, the Company shall not
be obligated to deliver a certificate unless such certificate would reflect an
increase or decrease of at least one percent of such adjusted amount.


(g) Issue Taxes.  The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of shares of
Series C Preferred Stock pursuant thereto; provided, however, that the Company
shall not be obligated to pay any transfer taxes resulting from any transfer
requested by any holder in connection with any such conversion.


 

 
13

--------------------------------------------------------------------------------

 
 
 
(h) ­Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by facsimile or
three (3) business days following being mailed by certified or registered mail,
postage prepaid, return-receipt requested, addressed to the holder of record at
its address appearing on the books of the Company.  The Company will give
written notice to each holder of Series C Preferred Stock at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(I) with respect to any dividend or distribution upon the Common Stock, (II)
with respect to any pro rata subscription offer to holders of Common Stock or
(III) for determining rights to vote with respect to any Organic Change,
dissolution, liquidation or winding-up and in no event shall such notice be
provided to such holder prior to such information being made known to the
public.  The Company will also give written notice to each holder of Series C
Preferred Stock at least twenty (20) days prior to the date on which any Organic
Change, dissolution, liquidation or winding-up will take place and in no event
shall such notice be provided to such holder prior to such information being
made known to the public.

(i) ­Fractional Shares.  No fractional shares of Common Stock shall be issued
upon conversion of the Series C Preferred Stock.  In lieu of any fractional
shares to which the holder would otherwise be entitled, the Company shall at its
option either (i) pay cash equal to the product of such fraction multiplied by
the average of the Closing Bid Prices of the Common Stock for the five (5)
consecutive trading days immediately preceding the Voluntary Conversion Date or
Mandatory Conversion Date, as applicable, or (ii) in lieu of issuing such
fractional shares issue one additional whole share to the holder.


(j) ­Reservation of Common Stock.  The Company shall, so long as any shares of
Series C Preferred Stock are outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Series C Preferred Stock, such number of shares of Common
Stock as shall from time to time be sufficient to effect the conversion of all
of the Series C Preferred Stock then outstanding; provided that the number of
shares of Common Stock so reserved shall at no time be less than 120% of the
number of shares of Common Stock for which the shares of Series C Preferred
Stock are at any time convertible (without regard to the limitations on
conversion set forth in Section 7 hereof).  The initial number of shares of
Common Stock reserved for conversions of the Series C Preferred Stock and each
increase in the number of shares so reserved shall be allocated pro rata among
the holders of the Series C Preferred Stock based on the number of shares of
Series C Preferred Stock held by each holder at the time of issuance of the
Series C Preferred Stock or increase in the number of reserved shares, as the
case may be.  In the event a holder shall sell or otherwise transfer any of such
holder's shares of Series C Preferred Stock, each transferee shall be allocated
a pro rata portion of the number of reserved shares of Common Stock reserved for
such transferor.  Any shares of Common Stock reserved and which remain allocated
to any person or entity which does not hold any shares of Series C Preferred
Stock shall be allocated to the remaining holders of Series C Preferred Stock,
pro rata based on the number of shares of Series C Preferred Stock then held by
such holder.

 
14

--------------------------------------------------------------------------------

 

­Retirement of Series C Preferred Stock.  Conversion of Series C Preferred Stock
shall be deemed to have been effected on the applicable Voluntary Conversion
Date.  The Company shall keep written records of the conversion of the shares of
Series C Preferred Stock converted by each holder.  A holder shall be required
to deliver the original certificates representing the shares of Series C
Preferred Stock upon complete conversion of the Series C Preferred Stock.


(k) ­Regulatory Compliance.  If any shares of Common Stock to be reserved for
the purpose of conversion of Series C Preferred Stock require registration or
listing with or approval of any governmental authority, stock exchange or other
regulatory body under any federal or state law or regulation or otherwise before
such shares may be validly issued or delivered upon conversion, the Company
shall, at its sole cost and expense, in good faith and as expeditiously as
possible, endeavor to secure such registration, listing or approval, as the case
may be.


6. ­No Preemptive Rights.  Except as provided in Section 5 hereof, no holder of
the Series C Preferred Stock shall be entitled to rights to subscribe for,
purchase or receive any part of any new or additional shares of any class,
whether now or hereinafter authorized, or of bonds or debentures, or other
evidences of indebtedness convertible into or exchangeable for shares of any
class, but all such new or additional shares of any class, or any bond,
debentures or other evidences of indebtedness convertible into or exchangeable
for shares, may be issued and disposed of by the Board of Directors on such
terms and for such consideration (to the extent permitted by law), and to such
person or persons as the Board of Directors in their absolute discretion may
deem advisable.


7. ­Conversion Restriction.
 
(a) Notwithstanding anything to the contrary set forth in Section 5 of this
Certificate of Designation, at no time may a holder of shares of Series C
Preferred Stock convert shares of the Series C Preferred Stock if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by such holder at
such time, the number of shares of Common Stock which would result in such
holder owning more than 4.99% of all of the Common Stock outstanding at such
time; provided, however, that upon a holder of Series C Preferred
Stock  providing the Company with sixty-one (61) days notice (pursuant to
Section 5(i) hereof) (the “Waiver Notice”) that such holder would like to waive
Section 7(a) of this Certificate of Designation with regard to any or all shares
of Common Stock issuable upon conversion of Series C Preferred Stock, this
Section 7(a) shall be of no force or effect with regard to those shares of
Series C Preferred Stock referenced in the Waiver Notice.
 
(b) Notwithstanding anything to the contrary set forth in Section 5 of this
Certificate of Designation, at no time may a holder of shares of Series C
Preferred Stock convert shares of the Series C Preferred Stock if the number of
shares of Common Stock to be issued

 
15

--------------------------------------------------------------------------------

 

pursuant to such conversion would exceed, when aggregated with all other shares
of Common Stock owned by such holder at such time, the number of shares of
Common Stock which would result in such holder beneficially owning (as
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules thereunder) in excess of 9.99% of all of the
Common Stock outstanding at such time; provided, however, that upon a holder of
Series C Preferred Stock  providing the Company with sixty-one (61) days notice
(pursuant to Section 5(i) hereof) (the “Waiver Notice”) that such holder would
like to waive Section 7 of this Certificate of Designation with regard to any or
all shares of Common Stock issuable upon conversion of Series C Preferred Stock,
this Section 7 shall be of no force or effect with regard to those shares of
Series C Preferred Stock referenced in the Waiver Notice.


8. Intentionally Omitted.


9. ­Inability to Fully Convert.


(a) ­Holder's Option if Company Cannot Fully Convert.  If, upon the Company's
receipt of a Conversion Notice or on the Mandatory Conversion Date, the Company
cannot issue shares of Common Stock registered for resale for any reason,
including, without limitation, because the Company (x) does not have a
sufficient number of shares of Common Stock authorized and available, (y) is
otherwise prohibited by applicable law or by the rules or regulations of any
stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Company or its securities from issuing
all of the Common Stock which is to be issued to a holder of Series C Preferred
Stock pursuant to a Conversion Notice or (z) fails to have a sufficient number
of shares of Common Stock registered for resale required under the Registration
Statement (subject to the limitations relating to Rule 415 under the Securities
Act), then the Company shall issue as many shares of Common Stock as it is able
to issue in accordance with such holder's Conversion Notice and pursuant to
Section 5(b)(ii) above and, with respect to the unconverted Series C Preferred
Stock, the holder, solely at such holder's option, can elect, in addition to
other remedies available to such holder, within five (5) business days after
receipt of notice from the Company thereof to:


(i) require the Company to redeem from such holder those Series C Preferred
Stock for which the Company is unable to issue Common Stock in accordance with
such holder's Conversion Notice (“Mandatory Redemption”) at a price per share
equal to 120% of the Liquidation Preference Amount as of such Conversion Date
(the “Mandatory Redemption Price”);


(ii) if the Company's inability to fully convert Series C Preferred Stock is
pursuant to Section 9(a)(z) above, require the Company to issue restricted
shares of Common Stock in accordance with such holder's Conversion Notice and
pursuant to Section 5(b)(ii) above;

 
16

--------------------------------------------------------------------------------

 

void its Conversion Notice and retain or have returned, as the case may be, the
shares of Series C Preferred Stock that were to be converted pursuant to such
holder's Conversion Notice (provided that a holder's voiding its Conversion
Notice shall not effect the Company's obligations to make any payments which
have accrued prior to the date of such notice).


In the event a Holder shall elect to convert any shares of Series C Preferred
Stock as provided herein, the Company cannot refuse conversion based on any
claim that such Holder or any one associated or affiliated with such Holder has
been engaged in any violation of law, violation of an agreement to which such
Holder is a party or for any reason whatsoever, unless, an injunction from a
court, on notice, restraining and or enjoining conversion of all or of said
shares of Series C Preferred Stock shall have issued and the Company posts a
surety bond for the benefit of such Holder in an amount equal to 130% of the
amount of shares of Series C Preferred Stock the Holder has elected to convert,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Holder in the
event it obtains judgment.


(b) ­Mechanics of Fulfilling Holder's Election.  The Company shall immediately
send via facsimile to a holder of Series C Preferred Stock, upon receipt of a
facsimile copy of a Conversion Notice from such holder which cannot be fully
satisfied as described in Section 9(a) above, a notice of the Company's
inability to fully satisfy such holder's Conversion Notice (the “Inability to
Fully Convert Notice”).  Such Inability to Fully Convert Notice shall indicate
(i) the reason why the Company is unable to fully satisfy such holder's
Conversion Notice, (ii) the number of Series C Preferred Stock which cannot be
converted and (iii) the applicable Mandatory Redemption Price.  Such holder
shall notify the Company of its election pursuant to Section 9(a) above by
delivering written notice via facsimile to the Company (“Notice in Response to
Inability to Convert”).


(c) ­Payment of Redemption Price.  If such holder shall elect to have its shares
redeemed pursuant to Section 9(a)(i) above, the Company shall pay the Mandatory
Redemption Price to such holder within thirty (30) days of the Company's receipt
of the holder's Notice in Response to Inability to Convert, provided that prior
to the Company's receipt of the holder's Notice in Response to Inability to
Convert the Company has not delivered a notice to such holder stating, to the
satisfaction of the holder, that the event or condition resulting in the
Mandatory Redemption has been cured and all Conversion Shares issuable to such
holder can and will be delivered to the holder in accordance with the terms of
Section 2(g).  If the Company shall fail to pay the applicable Mandatory
Redemption Price to such holder on a timely basis as described in this Section
9(c) (other than pursuant to a dispute as to the determination of the arithmetic
calculation of the Redemption Price), in addition to any remedy such holder of
Series C Preferred Stock may have under this Certificate of Designation, such
unpaid amount shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full.  Until the full Mandatory Redemption Price
is paid in full to such holder, such holder may (i) void the Mandatory
Redemption with respect to those Series C Preferred Stock for which the full
Mandatory Redemption Price has not been paid, receive back such Series C
Preferred Stock.

 
17

--------------------------------------------------------------------------------

 



(d) ­Pro-rata Conversion and Redemption.  In the event the Company receives a
Conversion Notice from more than one holder of Series C Preferred Stock on the
same day and the Company can convert and redeem some, but not all, of the Series
C Preferred Stock pursuant to this Section 9, the Company shall convert and
redeem from each holder of Series C Preferred Stock electing to have Series C
Preferred Stock converted and redeemed at such time an amount equal to such
holder's pro-rata amount (based on the number shares of Series C Preferred Stock
held by such holder relative to the number shares of Series C Preferred Stock
outstanding) of all shares of Series C Preferred Stock being converted and
redeemed at such time.


10. ­Vote to Change the Terms of or Issue Preferred Stock.  The affirmative vote
at a meeting duly called for such purpose or the written consent without a
meeting, of the holders of not less than a majority of the then outstanding
shares of Series C Preferred Stock, shall be required (a) for any change to this
Certificate of Designation or the Company's Certificate of Incorporation which
would amend, alter, change or repeal any of the powers, designations,
preferences and rights of the Series C Preferred Stock or (b) for the issuance
of shares of Series C Preferred Stock.  The provisions hereof may be waived on
behalf of all the Holders if in writing and signed by the Holders of not less
than a majority of the then outstanding shares of Series C Preferred Stock.


11. ­Lost or Stolen Certificates.  Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Preferred Stock Certificates representing the shares of Series C Preferred
Stock, and, in the case of loss, theft or destruction, of any indemnification
undertaking by the holder to the Company and, in the case of mutilation, upon
surrender and cancellation of the Preferred Stock Certificate(s), the Company
shall execute and deliver new preferred stock certificate(s) of like tenor and
date.
 

 
18

--------------------------------------------------------------------------------

 

12. ­Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Certificate of Designation shall be
cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Company to comply with the terms of this Certificate of
Designation.  Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the holders of the Series C Preferred
Stock and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holders of the Series C Preferred Stock shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.


13. ­Specific Shall Not Limit General; Construction.  No specific provision
contained in this Certificate of Designation shall limit or modify any more
general provision contained herein.  This Certificate of Designation shall be
deemed to be jointly drafted by the Company and all initial purchasers of the
Series C Preferred Stock and shall not be construed against any person as the
drafter hereof.


14. ­Failure or Indulgence Not Waiver.  No failure or delay on the part of a
holder of Series C Preferred Stock in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.



 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and subscribed this Certificate
of Designation and does affirm the foregoing as true this 19th day of April,
2010.
 


 

 
URIGEN PHARMACEUTICALS, INC.
           
By:
/s/ William J. Garner      
Name:  William J. Garner
Title: Chief Executive Officer
                 


 

 
20

--------------------------------------------------------------------------------

 

EXHIBIT I
URIGEN PHARMACEUTICALS, INC.
CONVERSION NOTICE


Reference is made to the Certificate of Designation of the Relative Rights and
Preferences of the Series C Preferred Stock of Urigen Pharmaceuticals, Inc. (the
“Certificate of Designation”).  In accordance with and pursuant to the
Certificate of Designation, the undersigned hereby elects to convert the number
of shares of Series C Preferred Stock, par value $.001 per share (the “Preferred
Shares”), of Urigen Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), indicated below into shares of Common Stock, par value $.001 per
share (the “Common Stock”), of the Company, by tendering the stock
certificate(s) representing the share(s) of Preferred Shares specified below as
of the date specified below.


Date of
Conversion:__________________________________________________________________________________


Number of Preferred Shares to be converted:
_______________________________________________________________


Stock certificate no(s). of Preferred Shares to be converted:
____________________________________________________                                                                                  


Please confirm the following information:


Number of shares of Common Stock to be issued:
___________________________________________________________


Number of Warrants to be issued:
_______________________________________________________________________


Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the
Holder on the Date of Conversion determined in accordance with
Section 16 of the Securities Exchange Act of 1934, as
amended:_________________________________________________

 
Please issue the Common Stock into which the Preferred Shares are being
converted and, if applicable, any check drawn on an account of the Company in
the following name and to the following address:


Issue
to: __________________________________________________________________________________________                                                         
 
Facsimile Number:
___________________________________________________________________________________


Authorization:
______________________________________________________________________________________
 

               
 
By: _____________________________________________      
Title: ____________________________________________                  

                                                
Dated: ___________________________________________

